Pannell, Judge.
The amended answer of the appellant filed in the action of the appellee for declaratory judgment and for injunction against the appellant’s further proceeding with an action of tort contained an attack on the constitutionality of the lan*168guage pertaining to the grant of an injunction in Ga. L. 1945, p. 137 and Ga. L. 1959, pp. 236, 237 (Code Ann. § 110-1102). Accordingly, the Supreme Court of this State has jurisdiction of the appeal in the present case rather than the Court of Appeals. Art. VI, Sec. II, Par. IV of the Constitution of the State of Georgia (Code Ann. §2-3704).
Argued April 5, 1971
Decided July 7, 1971.
Frank M. Eldridge, for appellant.
Swift, Currie, McGhee & Hiers, George W. Hart, Orr & Joyner, John C. Joyner, for appellees.

Transferred to the Supreme Court.


Bell, C. J., and Deen, J., concur.